                      UNITED STATES DISTRICT COURT
                                                                           ILED
                          DISTRICT OF MONTANA                            JAN - 7 Z019
                            BILLINGS DIVISION                       Cl'g.k, US District Court
                                                                       istnct Ot Montana
                                                                           Billings



                                              CV-18-133-BLG-SPW-TJC
 CHAD BATEY,

                     Plaintiff,                    ORDER

 vs.

 ROSEBUD COUNTY (MT); ALLEN
 FULTON, individually and as
 administrator of the Rosebud County
 Detention Facility and as Rosebud
 County Sheriff, BRIAN EGELAND;
 DANIEL SCHEENMAN, and John
 Does 1-5,

                     Defendants.



       Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

       IT IS HEREBY ORDERED:

       1.    The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

       2.    Pursuant to 28 U.S.C. §636(b)(1 )(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all
necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b)(1 )(A).

      3.    The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.



      DATED this _ bay of January, 2019.


                                       ~r:~
                                       SlJSANP.WATTERS
                                       United States District Judge
